Case 1:19-cv-04931-JPO-SN Document 41-10 Filed 09/17/20 Page 1 of 3




             EXHIBIT J
         Case 1:19-cv-04931-JPO-SN Document 41-10 Filed 09/17/20 Page 2 of 3




     Work Expectations for AstraZeneca Sales Professionals

Introduction

The success of our business, and the development of trust and teamwork, depends on our ability to rely on
one another to meet the expectations of the job. To help our sales professionals succeed in their roles, and
to protect the interests of the Company, AstraZeneca has established certain essential work expectations
that all of our sales professionals are expected to know and follow.


Sales Duties

All sales duties must be performed in a professional manner by using AstraZeneca approved sales methods
(including client planning and evaluation assessments) and exercising discretion and judgment in accordance
with Company policy, particularly the Company’s Code of Conduct, Standards of Employee Conduct, Policy
on Reporting Suspected Policy Violations, and other policies that may be established from time to time.


Work Schedule

Selling activities are to be performed for the purpose of maximizing client interactions and providing
continuity in the delivery of sales services. AstraZeneca’s normal operating work week is Monday through
Friday, from 8:30 a.m. to 4:45 p.m.. Sales Representatives are expected to complete 7.5 hours per day in
territory engaged in selling activities. Additional work activities beyond the standard schedule may be
required. In order to provide effective territory coverage, overnight stays may be required.


In order to achieve established sales goals, a sales professional should be in the field engaged in face-to-
face selling interactions with customers throughout the workday. When possible, time out of territory to
address occasional personal matters should be scheduled either at the start or end of a workday. It is the
sales representative’s responsibility to contact their immediate manager for any half day or full day absences
as well as accurately record the time out of territory. AstraZeneca is committed to providing quality work-life
balance for our employees.


Key Administrative Responsibilities

Sales representatives will also have the flexibility to manage their work schedule to perform other key
administrative responsibilities to include:

             Preparing expense reports – expense reports should be prepared and submitted every two
              weeks in accordance with the AstraZeneca Expense Reimbursement Policy.

             Performing synchronizations – synchronizations should be performed daily as it ensures
              timely sample delivery to prescribers as well as helps to facilitate timely communications
              with other AstraZeneca employees.


             Completing sales calls – to ensure an accurate recording of selling interactions exist in
              AstraZeneca’s sales recording tool the expectation is for sales calls to be logged as they
              occur throughout the day. AstraZeneca defines a selling call as a face-to-face dialogue
              with a Health Care Professional (HCP) which includes a full product discussion. Selling
Revised May 2017



  CONFIDENTIAL                                                                       AZ_Baselice 00000205
      Case 1:19-cv-04931-JPO-SN Document 41-10 Filed 09/17/20 Page 3 of 3

              calls are to be logged under the name of the HCP with whom the discussion took place. All
              other discussions are to be logged as non-selling calls if an appropriate product discussion
              took place with another member of the office reasonably expected to influence prescribing
              of the product(s) being promoting.

                    Example 1 – If the PSS attempts to call on Dr. A, but they are not available and
                     instead the PSS speaks to a staff member, that call may not be logged under Dr.
                     A’s name. It must be logged as a non-selling call or under the name of the staff
                     member if available in the sales recording tool.

                    Example 2 - If a PSS attempts to call on Dr. A, but they are not available and the
                     PSS does not speak to another staff member, that visit may not be logged as a non-
                     selling call under the HCP or any other staff member.

             Recording time out of territory – time not worked needs to be accurately logged in the
              company’s designated time off management system.

             Miscellaneous administrative responsibilities – to ensure timely, courteous and
              professional communications are occurring, it is highly suggested that voice mails and e-
              mail messages are checked frequently and responses are made within 24 hours of receipt.




Revised May 2017



CONFIDENTIAL                                                                       AZ_Baselice 00000206
